COX, Judge
(concurring with reservations):
The decision whether to admit out-of-court statements often presents intriguing issues under the Military Rules of Evidence, Manual for Courts-Martial, United States, 1984. Some statements are admissible for their impeachment value, not as affirmative evidence. Mil.R.Evid. 607. Others may be admitted without restriction as nonhearsay, if they satisfy MiLR.Evid 801(d)(1)(A) (prior inconsistent, sworn statement of witness, given at a trial, hearing, other proceeding, or deposition). Still others may be admitted as exceptions to the rule against hearsay under the numerous categories described in Mil.R.Evid. 803 and 804.
Two of the more challenging hearsay exceptions are MihR.Evid. 803(24) and 804(b)(5) — the so-called residual hearsay provisions. The range of circumstances permitting admission of out-of-court statements under these provisions has not yet fully evolved. An especially interesting situation is presented when, as here, the declarant is available for cross-examination at trial (thus eliminating confrontation problems), and he testifies in a manner inconsistent with a pretrial statement.
United States v. Powell, 22 MJ 141 (CMA 1986), was such a case, and we concluded that the military judge did not abuse his discretion in admitting the prior inconsistent statement. Our holding was based on multiple factors peculiar to the case, including the circumstances immediately attending the declaration, availability of the declarant at trial to be cross-examined, independent corroboration of the content of the out-of-court statement, internal inconsistency in the declarant’s trial testimony, and evidence “that she misled trial counsel as to the” purport “of her testimony” right “up to the moment of trial.” 22 MJ at 145.
Arguably, another scenario rising to the “equivalent circumstantial guarantees of trustworthiness” standard of Mil.R.Evid. 803(24) is when a prior inconsistent statement of a witness interlocks with an accused’s admission. See United States v. Koistinen, 27 MJ 279 (CMA 1988); cf. United States v. Yeauger, 27 MJ 199 (CMA 1988); United States v. Hines, 23 MJ 125 (CMA 1986).
To decide this case, however, I need only look to the circumstances surrounding the taking of declarant’s statements, coupled with the lack of reliable corroboration. It is evident from the record that the investigators here were primarily interested in the “officer” aspect of the case. As appellant had already been implicated by a highly impeachable source, the investigators understandably focused on collecting more and better evidence. The methods they employed, however, as outlined in the majority opinion, led to production of extremely questionable information. Lee v. Illinois, 476 U.S. 530, 106 S.Ct. 2056, 90 L.Ed.2d 514 (1986); United States v. Dill, 24 MJ 386 (CMA 1987). For this reason, I conclude that the trustworthiness standard of Mil.R.Evid. 803(24) was not met.
I do not join the majority opinion’s intimation that existence of a witness, however impeachable, who is still willing to testify in accordance with a proponent’s theory, should ordinarily block introduction of statements of other witnesses who have since changed their tune and are now adverse to the proponent, on the ground that the first witness’ testimony is more pro*278bative. 27 MJ at 274, 275-276. I prefer not to make in vacuo general pronouncements of law on such subjective and individualistic matters. I note that the cases cited by the majority for this proposition are inapposite to the facts at bar. Further, such a doctrine would make “getting” to a witness a particularly rewarding project for any party likely to be damaged by a prior statement.
I also do not join in the gloss on Mil.R. Evid. 804(b)(3) (declaration against penal interest) that “it must appear [i.e., the Government must prove or risk nonadmission] that the declarant üimsei/recognized that the statement was against his penal interest.” 27 MJ at 276 (23) (emphasis added). I believe the objective standard explicitly set forth in the rule [“a reasonable person in the position of the declarant would not have made the statement unless the person believed it to be true”] speaks for itself.
With these reservations, I concur in the majority opinion.